Order entered February 5, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00260-CR

                              GARY DON JENNINGS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F10-71278-K

                                            ORDER
         On January 6, 2014, this Court ordered court reporter Akilah Welborn to file the

reporter’s record of the January 22, 2013 adjudication hearing by January 21, 2014. To date, Ms.

Welborn has neither filed the record nor communicated with the Court regarding the status of the

record. The appeal cannot proceed until the reporter’s record of the January 22, 2013 hearing is

filed.

         Accordingly, this Court ORDERS court reporter Akilah Welborn to file, by

FEBRUARY 18, 2014, the reporter’s record of the January 22, 2013 adjudication hearing.

Because the record is already eleven months overdue and Ms. Welborn has failed to comply with

our previous order, we further ORDER that Akilah Welborn not sit as a court reporter until she

has filed the reporter’s record of the January 22, 2013 adjudication hearing.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Dominique Collins, Presiding Judge, Criminal District Court No. 4; the Dallas

County Auditor’s Office, and to counsel for all parties.

       We ORDER the Clerk to send a copy of this order, by first-class mail, to Akilah

Welborn, 6909 Westside Place, Sachse, Texas 75048.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE